    Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 1 of 7. PageID #: 10731




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


DESHANON HAYWOOD,                               )   CASE NO. 5:19-CV-1016
                                                )
                Petitioner,                     )   JUDGE DAN AARON POLSTER
        vs.                                     )
                                                )   OPINION AND ORDER
CHAE HARRIS,                                    )
                                                )
                Respondent.                     )


        This case is before the Court on the Report and Recommendation (“R & R”) of Magistrate

Judge Greenberg, Doc. #: 21. The Magistrate Judge recommended that the Court dismiss the

Petition of Deshanon Haywood for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254.

Haywood timely filed Objections to the R & R, Doc. #: 22. The Court has carefully reviewed the

R & R and Haywood’s Objections, and hereby OVERRULES Haywood’s Objections and

ADOPTS the R & R in full. Haywood’s Petition is DISMISSED.



   I.         Background

        Haywood raised two grounds for relief in his Petition:

        GROUND ONE: Petitioner’s due process, double jeopardy, and fair-trial rights
        were violated through prosecutorial misconduct related to, and judicial exclusion
        of, the fully qualified and selected jury.

        GROUND TWO: Petitioner’s rights to counsel and against self-incrimination were
        violated through a non-Mirandized custodial interrogation.
    Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 2 of 7. PageID #: 10732




Haywood objects to the Magistrate Judge’s recommendations as to both grounds. Doc. #: 22.

Haywood does not object to the summary of facts or the procedural history, and the Court adopts

these portions of the R & R.

         Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews de novo the portions of the R & R to

which Haywood objects.


   II.      Ground One

         In Ground One of his Petition, Haywood asserts the state court’s failure to impanel the first

jury violated his due process, double jeopardy, and fair trial rights. Haywood objects to the

Magistrate Judge’s recommendation to dismiss this ground of the petition, arguing Supreme Court

precedent clearly establishes due process and double jeopardy principles “required the first fully

qualified and lawfully selected jury, and only that jury, to decide this case.” Doc. #: 22 at 4.

Haywood asserts Supreme Court precedent establishes judicial bias could not have been at play

and the prosecution’s acts to delay impaneling the first jury were pretextual. Id. at 7.

         Haywood relies on a string of Supreme Court cases to support of his argument that he had

a “valued constitutional right” to the first jury and that jury “had to try the case,” but he offers no

explanation as to how those cases bear on the argument that failure to impanel the first jury violated

his due process or fair trial rights. See Doc. #: 22 at 5–6. None of the cited cases dictate when a

trial judge must impanel a jury or when failure to do so is a denial of any constitutional right. See

Crist v. Bretz, 437 U.S. 28, 37–38 (1978) (holding jeopardy does not attach until a jury is

impaneled and sworn); Batson v. Kentucky, 476 U.S. 79, 89 (1986); (holding the Equal Protection

clause forbids the prosecution from challenging potential jurors solely on account of their race);

Ross v. Oklahoma, 487 U.S. 81, 88 (1988) (holding defendant’s use of peremptory challenge to

achieve impartial jury does not violate the Sixth Amendment); Rose v. Clark, 478 U.S. 570, 577

                                                  2
     Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 3 of 7. PageID #: 10733




(1986) (addressing harmless error doctrine); Oregon v. Kennedy, 456 U.S. 667, 671–72 (1982)

(addressing how double jeopardy applies when defendant seeks mistrial); Tumey v. Ohio, 273 U.S.

510, 534 (1927) (holding that a trial before a judge with substantial pecuniary interest in the case

denies due process). None of these cases clearly establish Haywood had a constitutional right to

trial by the first jury.

        In further support of his argument that the trial court had to impanel the first jury, Haywood

argues there was no risk of judicial bias if trial had occurred before the first jury. Obj. at 6–7.

Again, he offers no Supreme Court precedent establishing that the trial court’s dismissal of the

jury without first finding bias “firmly established” denied him due process or a fair trial. See id. at

5. As noted by the state appellate court, the authority to determine whether the trial judge was

biased rests exclusively with the Ohio Supreme Court. State v. Haywood, 99 N.E.3d 916, 925–26

(Ohio Ct. App. 2017). Accordingly, neither that court nor the Magistrate Judge nor this Court are

empowered to decide whether the prosecution established that the first trial judge was biased.

Moreover, even if Haywood is correct that there was no risk of bias, he has not demonstrated it

was an abuse of discretion for the second trial judge to dismiss the first jury and re-start jury

selection. See Berk v. Matthews, 559 N.E.2d 1301, 1309 (Ohio 1990) (holding qualification of

jurors “is a discretionary function of the trial court”); State v. Trummer, 683 N.E.2d 392, 396 (Ohio

Ct. App. 1996).

        Haywood likewise provides no support for his argument that the prosecution’s acts to delay

the impaneling of the first jury were pretextual or that “government action cannot delay the

attachment of jeopardy.” See Doc. #: 22 at 7. His argument seems to be that because there was not

in fact risk of judicial bias, the prosecution’s bias claim merely was pretext to delay the attachment

of jeopardy. As stated, no court that has reviewed Haywood’s case can adjudicate whether the first



                                                  3
     Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 4 of 7. PageID #: 10734




trial judge was biased; whether the state would have succeeded on its bias claim is unknowable.

But the state’s motion was supported with record evidence, and Haywood has not provided any

evidence of pretext. Moreover, Haywood provides no support for the suggestion that the allegedly

pretextual actions of the prosecution could or did, on their own, violate a constitutional right.

           Finally, the failure to impanel the first jury did not implicate the protection from double

jeopardy. The rule established in Crist—that jeopardy attaches when the jury is empaneled and

sworn—“reflects and protects the defendant’s interest in retaining a chosen jury,” but that rationale

does not allow this Court to hold jeopardy attaches at any time before the jury has been impaneled

and sworn. The Supreme Court in Crist made clear that it was articulating a bright line rule, and it

rejected the notion that “the point of attachment of jeopardy could be moved a few steps forward

or backward without constitutional significance.” 1 Id. at 37–38. Haywood acknowledges the first

jury was not impaneled or sworn. Doc. #: 22 at 8 (stating trial court “failed to impanel” the first

jury). Thus, jeopardy did not attach, and Haywood’s protection from double jeopardy is not

implicated.

           Haywood has not shown his trial was conducted contrary to any clearly established law

regarding due process, fair trial, and double jeopardy rights. The Magistrate Judge correctly

applied precedent when evaluating Ground One of the Petition, and the Court agrees Ground One

should be dismissed. Accordingly, Haywood’s objection is overruled.


    III.      Ground Two

           In Ground Two of his Petition, Haywood claims his right to counsel and against self-

incrimination were violated through a non-Mirandized custodial interrogation. Haywood objects



1
 The Court implicitly rejected a theory that would attach jeopardy when jury selection begins. Id. at 37 n.16 (citation
omitted).

                                                          4
    Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 5 of 7. PageID #: 10735




to the Magistrate Judge’s recommendation that this ground be dismissed because it is procedurally

defaulted. The state appellate court declined to address Haywood’s Miranda claims because it

determined he did not comply with Ohio R. App. P. 12(A)(2) and 16(A)(7). Rule 12(A)(2) permits

the court of appeal to disregard an assignment of error if the party raising it “fails to identify in the

record the error on which the assignment of error is based or fails to argue the assignment

separately” as required under Rule 16(A). Rule 16(A)(7) requires the appellant to include argument

with respect to each assignment of error and reasons in support of the contentions, with citations

to the record.

        A claim may be procedurally defaulted by failure to comply with state procedural rules

when presenting a claim to the appropriate state court. See Maupin v. Smith, 785 F.2d 135, 138

(6th Cir. 1986). To find failure to follow a state procedural rule precludes a habeas claim, a court

must first determine whether (1) a state procedural rule applies and petitioner failed to comply

with it; (2) the state courts enforced the state procedural sanction; and (3) the rule is an “adequate

and independent” state ground that can foreclose review of a federal constitutional claim. Id. at

138. Haywood’s Petition and Objection address prongs one and three.

        The Magistrate Judge considered Haywood’s argument a challenge under prong one and

agreed with the state appellate court’s determination that Haywood did not comply with the

applicable procedural rules. R.R. at 23–24. The R & R further states, “it is undisputed that Ohio

App. R. 16(A)(7) is an adequate and independent ground of decision.” Id. at 24 n.5. Haywood does

not argue the state procedural rules did not apply to his appeal, but he claims the Magistrate Judge

improperly deferred to the state court’s application of the rules and his appellate pleadings did not

violate them. Obj. at 10–15. Further, he argues deference was not appropriate because the federal

court must determine whether the state court judgment rests on inadequate and independent state



                                                   5
    Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 6 of 7. PageID #: 10736




grounds. But he does not challenge the Magistrate Judge’s conclusion that the state appellate

court’s decision rested an adequate and independent state grounds, see Obj. at 9–10, and the

Magistrate Judge correctly relied on precedent establishing that Rules 16(A)(7) and 12(A)(2) are

adequate and independent grounds of decision, see R & R at 24 n.5 (collecting cases).

          While the Magistrate Judge expressed deference to the state appellate court, the R & R also

includes analysis of the procedural rules and Haywood’s arguments that he satisfied them. See R

& R at 23–24 (discussing Haywood’s appellate brief and the lack of discussion of the content of

the police interview and failure to identify specific statements). As the Magistrate Judge noted, in

the Petition Haywood did not identify authority supporting that his appellate brief satisfied the

applicable procedural rules. R & R at 24. The Court agrees that the record shows Haywood’s

appellate brief did not comply with these rules because Haywood did not identify the statements

he was challenging or the prejudice he suffered from their use.

          The procedural rules applied by the state appellate court are adequate and independent

grounds of decision, and Haywood did not comply with them. Accordingly, the Court agrees with

the Magistrate Judge that Ground Two of the Petition is procedurally defaulted.


    IV.      Certificate of Appealability

          Haywood requests a certificate of appealability on both grounds for relief. A petitioner

seeking a certificate of appealability must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that “jurists of reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).




                                                   6
    Case: 5:19-cv-01016-DAP Doc #: 23 Filed: 01/25/21 7 of 7. PageID #: 10737




        Haywood correctly states the legal standard for a certificate of appealability, and then he

merely states a certificate should issue because he does not have to show he will succeed on appeal.

Obj. at 21. Haywood has not argued or shown reasonable jurists could disagree or that the claims

are adequate to proceed, and he has thus not made the requisite substantial showing of the denial

of a constitutional right. Accordingly, the Court will not grant a certificate of appealability.


   V.      Conclusion

        For the foregoing reasons, the Court OVERRULES Petitioner’s Objections (Doc. #: 22);

ADOPTS Magistrate Judge Greenberg’s Report and Recommendation (Doc #: 21); DENIES the

underlying Petition for Writ of Habeas Corpus (Doc. #: 1); and DENIES the request for a

Certificate of Appealability.



               IT IS SO ORDERED.


                                                   /s/ Dan Aaron Polster_January 25, 2021_
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  7
